Exhibit 10.11

HANESBRANDS INC.

EMPLOYEE STOCK PURCHASE PLAN OF 2006



--------------------------------------------------------------------------------

CERTIFICATE

I hereby certify that the attached document is the official version of the
Hanesbrands Inc. Employee Stock Purchase Plan of 2006 adopted by the Board of
Directors of the Company by resolution dated July 19, 2006 and subsequently
finalized by the duly authorized officers of the Company effective as of
June 27, 2006.

Dated this 1st day of September, 2006.

 

 

HANESBRANDS INC. By  

/s/ Kevin Oliver

Its  

Senior Vice President, Human Resources



--------------------------------------------------------------------------------

HANESBRANDS INC.

EMPLOYEE STOCK PURCHASE PLAN OF 2006

1. Purpose. The Hanesbrands Inc. Employee Stock Purchase Plan of 2006 (the
“Plan”) provides eligible employees of Hanesbrands Inc. (the “Corporation”), and
its Subsidiaries an opportunity to purchase common stock of the Corporation
through payroll deductions on an after-tax basis. The Plan is intended to
qualify for favorable tax treatment under section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”).

2. Definitions. Where the context of the Plan permits, words in the masculine
gender shall include the feminine gender, the plural form of a word shall
include the singular form, and the singular form of a word shall include the
plural form. Unless the context clearly indicates otherwise, the following terms
shall have the following meanings:

 

  (a) Administrator means the shareholder services division of the Corporation
or such independent third party administrator as the Corporation may engage to
administer the Plan.

 

  (b) Authorization Form means a payroll deduction form which authorizes payroll
deductions from a Participant’s Basic Pay and evidences the Participant’s
membership in the Plan.

 

  (c) Basic Pay means, in relation to a Participant for a payroll period, the
Participant’s regular compensation earned during such payroll period, before any
deductions or withholding, but excluding overtime, bonuses, amounts paid as
reimbursement of expenses (including those paid as part of commissions) and any
other additional compensation.

 

  (d) Board means the Board of Directors of the Corporation.

 

  (e) Committee means the Compensation and Benefits Committee of the Board.

 

  (f) Country Program means detailed rules specific to a country or group of
countries as set forth in a supplement to the Plan. The terms and provisions of
each supplement to the Plan that outline the rules for a Country Program are a
part of the Plan and supersede the provisions of the Plan to the extent
necessary to eliminate inconsistencies between the Plan and the supplement.

 

  (g) Corporation means Hanesbrands Inc., a Maryland corporation, or any
successor thereto.

 

  (h) Eligible Employee is defined in section 4 below.



--------------------------------------------------------------------------------

  (i) Exchange Act means the Securities Exchange Act of 1934, as amended.

 

  (j) Exercise Date with respect to any Offering Period means the Grant Date of
the immediately following Offering Period.

 

  (k) Exercise Price with respect to any Offering Period means, subject to the
terms and conditions of each Country Program, an amount established by the
Committee prior to the Offering Period which amount shall in no event be less
than 85% of the Fair Market Value of Shares on the Offering Period’s Exercise
Date.

 

  (l) Fair Market Value of a Share on any date shall be the closing price of the
Corporation’s Stock as reported on the New York Stock Exchange - Composite
Transactions Tape (“Composite Tape”) for such date.

 

  (m) Grant Date means the first Monday of each Offering Period on which sales
of the Corporation’s Shares are reported on the Composite Tape or if no Shares
are sold on that Monday, then on the next succeeding day on which there is a
sale.

 

  (n) Offering Period means a three-month period beginning on the first Monday
of each February, May, August, and November, respectively, (or such alternative
four months in a cycle of three-month intervals as the Committee may establish
in its discretion) and ending on the first Monday of the succeeding three-month
period. If no Shares are sold on the first Monday of an Offering Period, then
that Offering Period shall commence, and the immediately preceding Offering
Period shall end, on the next succeeding day on which there is a sale.
Notwithstanding the definition of Offering Period, the Initial Offering Period
means that period commencing on the date established by the Committee for
implementing the Plan provided that such date is not sooner that the date on
which the Corporation first issues equity securities of the Corporation that are
required to be registered under Article II of the Exchange Act, and ending on
the first Monday of the next following regular Offering Period under the Plan.

 

  (o) Participant means an Eligible Employee who has completed an Authorization
Form and who continues to make contributions to the Plan, or who no longer
contributes to the Plan, but has Shares still held by the Administrator in
accordance with this Plan.

 

  (p) Participating Subsidiaries means corporations, 50% or more of each class
of the outstanding voting stock or voting power of which is beneficially owned,
directly or indirectly, by the Corporation, which are authorized by the
Corporation to participate in the Plan and which have agreed to participate.

 

  (q) Plan means the Hanesbrands Inc. Employee Stock Purchase Plan of 2006, as
amended from time to time. The Plan is effective June 27, 2006 (the “Effective
Date”).

 

4



--------------------------------------------------------------------------------

  (r) Plan Account means a payroll deduction account maintained by the Committee
for each Participant to which shall be credited all payroll deductions and from
which shall be deducted amounts charged for the purchase of Shares hereunder and
withdrawals.

 

  (s) Shares mean shares of Hanesbrands Inc. common stock, par value $.01 per
share.

3. Shares Subject to the Plan. There is hereby reserved for issuance under the
Plan an aggregate of 2,442,000 Shares. Available Shares shall be from such
authorized but unissued Shares or from Shares reacquired from time to time.

4. Eligible Employees. All employees of the Corporation or any of its
Participating Subsidiaries shall be eligible to participate in the Plan, except
employees whose customary employment is 20 hours or less per week or not more
than five months in any calendar year, or who, immediately after any Grant Date,
own 5% or more of the total combined voting power or value of all classes of
stock of the Corporation or any Participating Subsidiary.

5. Participation in the Plan. An Eligible Employee may participate voluntarily,
by completing and submitting an Authorization Form at designated times,
according to the applicable Country Program procedures. Such Authorization Form
may authorize payroll deductions from the employee’s Basic Pay, or some other
means of contributions received from employees (defined according to local
procedures). An employee may actively participate in only one Country Program at
a time.

6. Purchase Price. The purchase price of the Shares shall be determined in
accordance with the terms of each Country Program. Unless otherwise defined in
the Country Program the purchase price shall be the Exercise Price as defined
herein.

7. Number of Shares Purchasable. No Participant may be permitted to acquire more
than $25,000 worth of Shares under the Plan per year (with such limit being
measured using the purchase price set forth in the applicable Country Program).
This limit shall be monitored by the Committee or its delegate(s).

8. Plan Accounts/Shares Acquired. Participating Subsidiaries shall maintain Plan
Accounts for Participants, where applicable. Shares purchased pursuant to the
Plan shall be

 

5



--------------------------------------------------------------------------------

recorded on the stock transfer records of the Corporation in book entry form and
no stock certificates with respect to any Shares will be issued. Share ownership
shall be kept electronically in the Participant’s name, or if specified on the
Participant’s Authorization Form, in the Participant’s name and the name of
another person of legal age as joint tenants with right of survivorship. As
deemed appropriate by the Committee acting in its discretion, and consistent
with the terms of the Country Programs, Participants shall receive periodic
statements detailing their Plan Account balances.

9. Changes in Participation. Subject to rules set forth in each Country Program
(and consistent with otherwise applicable Plan limitations), a Participant may
change the amount of his or her payroll deduction or contributions pursuant to
administrative rules established by the Committee.

10. Termination of Participation. Subject to rules set forth in each Country
Program, a Participant, at any time and for any reason, may voluntarily
terminate participation in the Plan by written notification of withdrawal
delivered to the appropriate office pursuant to administrative rules established
by the Committee. A Participant’s participation in the Plan shall be
involuntarily terminated by his/her employer upon termination of employment for
any reason, or upon the Participant no longer being eligible for participation.
In the event of a Participant’s voluntary or involuntary termination of
participation in the Plan, no payroll deduction shall be taken from any pay due
thereafter; and at the election of such Participant or Participant’s estate, as
the case may be, the balance in the Participant’s Plan Account shall be paid
either to the Participant or the Participant’s estate, or shall be retained to
purchase Shares in accordance with normal procedures. Except as provided above,
a Participant may not withdraw any credit balance in the Participant’s Plan
Account, in whole or in part.

11. Rights as a Stockholder. Except as provided in section 12, none of the
rights or privileges of a stockholder of the Corporation shall exist with
respect to Shares purchased under the Plan unless and until a statement
representing such Shares shall have been issued to the Participant.

 

6



--------------------------------------------------------------------------------

12. Dividends. Cash dividends on Shares acquired under the Plan will accrue to
Participants in the same manner as for other shareholders. Participants shall be
invited to enroll in the Corporation’s automatic dividend reinvestment plan
(unless such enrollment is automatic pursuant to the applicable Country
Program).

13. Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent, and are exercisable
during the Participant’s lifetime only by the Participant.

14. Application of Funds. All funds received or held by the Corporation under
the Plan may be used for any corporate purposes.

15. Adjustments in Case of Changes Affecting Shares. In the event of a
subdivision of outstanding Shares, or the payment of a stock dividend, the
number of Shares authorized for issuance under the Plan shall be increased
proportionately, and such equitable adjustments shall be made by the Committee.
In the event of any other change affecting the Corporation’s common stock, such
equitable adjustment shall be made by the Committee to give proper effect to
such event.

16. Administration of Plans. The Plan and the detailed Country Programs shall be
administered by the Committee. The Committee shall have authority to make rules
and regulations for the administration of the Country Programs including when
and how purchases shall be made, and its interpretations and decisions with
regard thereto shall be final and conclusive. The Committee shall have authority
to delegate its ministerial tasks hereunder to the Corporation’s Human Resources
and Shareholder Accounting Departments and the Human Resources Departments of
Participating Subsidiaries which employ Participants.

17. Amendments to Plans. The Board or any person or persons authorized by the
Board, at any time, or from time to time, may amend, suspend, or terminate the
Plan or any of the Country Programs, provided, however, that except to conform
the Plan or any Country Program to the requirements of local legislation, no
amendment shall be made withdrawing the administration of the Plan or Country
Programs from the Committee, or permitting any rights under the Plan to be
granted to any employee who is a member of the Committee administering the Plan.

 

7



--------------------------------------------------------------------------------

18. Termination. The Plan shall terminate upon the earlier of the date it is
terminated by the Board and the date that no more Shares remain to be acquired
under the Plan. Upon the termination of the Plan, all remaining credit balances
from authorized payroll deductions in Participants’ Plan Accounts shall be
returned to such Participants.

19. Governmental Regulations. The Corporation’s obligation to sell and deliver
Shares under the Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance or sale of such stock.

20. Stockholder Approval. This Plan shall be effective as of June 27, 2006, as
approved by Sara Lee Corporation as the sole shareholder of the Corporation.

 

8



--------------------------------------------------------------------------------

SUPPLEMENT A

TO

HANESBRANDS INC.

EMPLOYEE STOCK PURCHASE PLAN OF 2006

US PROGRAM

1. Purpose. The purpose of this Supplement A to the Hanesbrands Inc. 2006
Employee Stock Purchase Plan is to modify and further specify the terms and
conditions of the Plan as applied to employees in the United States and Puerto
Rico (the “US Program”). With respect to employees in the United States, the US
Program is intended to qualify as an employee stock purchase plan under section
423 of the Code. Any defined term not defined in section 2 of this Supplement A
shall be defined pursuant to the Plan.

2. Contributions. An Eligible Employee may participate in the US Program at any
time by completing and filing with the appropriate payroll office an
Authorization Form. The Committee, in its discretion, may establish a minimum
deduction per payroll period. Such deductions shall commence with the pay period
beginning after such Authorization Form is filed and recorded in the appropriate
payroll office and shall continue until the Participant terminates participation
in the US Program or until the US Program is terminated. Subject to the minimum
and maximum deductions set forth in the Plan and this US Program, a Participant
may change the amount of his or her payroll deduction no more than twice in each
calendar year by filing a new Authorization Form with the appropriate payroll
office. The change shall not become effective earlier than the first payroll
period in the next succeeding Offering Period after the Authorization Form is
received and recorded by the appropriate payroll office. Payroll deductions will
be held in the Corporation or Participating Subsidiary’s general accounts until
the end of the Offering Period at which time they will be applied solely for the
purchase of Shares under the US Program. Participants will receive periodic
statements of their Plan Account balance.

3. Share Purchases. On each Exercise Date, each Participant’s Plan Account shall
be charged for the amount of the Shares to be purchased on that date. The number
of Shares to be purchased on an Exercise Date shall be determined by dividing
the balance of the Participant’s Plan Account (including any balance in the
Participant’s Plan Account after the

 

A-1



--------------------------------------------------------------------------------

immediately prior Exercise Date) by the Exercise Price, and then rounding
downward to the nearest whole Share. No fractional Shares shall be purchased,
and any balance remaining in the Participant’s Plan Account after the Shares
have been purchased on the Exercise Date shall be carried forward to the next
succeeding Offering Period. As soon as practicable after the Exercise Date, a
statement shall be delivered to the Participant which shall include the number
of Shares purchased on the Exercise Date and the aggregate number of Shares
purchased on behalf of such Participant under the US Program. Share ownership
shall be kept electronically in the name of the Participant, or if so specified
in the Participant’s Authorization Form, in the Participant’s name and the name
of another person of legal age as joint tenants with right of survivorship.

4. Ceasing Contributions/Rights of Participants Who Leave Service. A Participant
whose participation in the US Program has terminated (either upon the
Participant’s request or upon the Participant’s termination of employment for
any reason) may not rejoin the US Program until the third succeeding Offering
Period following the date of such termination.

5. Contracts of Employment and Other Employment Rights. The US Program may be
terminated at any time at the discretion of the Corporation and no compensation
will be due to a Participant as a result. Neither the value of the Shares nor
the discount derived from the Purchase Price shall be added to a Participant’s
income for the purpose of calculating any employee benefits. No additional
rights arise to a Participant as a result of participating in the US Program or
the opportunity to participate. Participation in the US Program does not confer
on any Participant any right to future employment. Participation in the US
Program is at the discretion of Eligible Employees. No representation or
warranty is given by the Corporation or Participating Subsidiaries as to the
present or future benefit of participation in the US Program. If a Corporation
or a Participating Subsidiary ceases participation in the US Program or the
Corporation ceases operation of the Plan, employees will have no right or action
against the Participating Subsidiary, the Committee or the Corporation for such
termination.

6. Administration.

 

  (a) The Committee (or its delegate(s)) will be responsible for:

 

A-2



--------------------------------------------------------------------------------

  (i) administering the US Program in unison with the Administrator and the
Corporation;

 

  (ii) informing Participants of the current market price of the Shares upon
request;

 

  (iii) informing Participants of the Exercise Price for each Offering Period;

 

  (iv) informing Eligible Employees about the US Program, making deductions from
Basic Pay, converting foreign currencies, and maintaining Participants’ Plan
Accounts; and

 

  (v) obtaining information from the Administrator needed by the Corporation or
Participating Subsidiaries in order to comply with any applicable reporting and
withholding requirements.

 

  (b) The Administrator will be responsible for:

 

  (i) holding the Shares in trust in a book account;

 

  (ii) maintaining all relevant records and issuing documents required for tax
purposes by the Corporation, the Participating Subsidiaries and Participants;

 

  (iii) providing quarterly statements and other documents as required to the
Participating Subsidiaries for distribution to Participants; and

 

  (iv) providing management information reports to the Committee and
Participating Subsidiaries.

7. Amendments to the US Program. The Corporation may at any time or from time to
time amend, suspend or terminate the US Program. No amendment may be made and no
suspension or termination may take effect in respect of rights already accrued
to a Participant as a holder of Shares. The Corporation may at any time or from
time to time amend the US Program to comply with the requirements of legislation
or any regulatory body in the United States.

 

A-3



--------------------------------------------------------------------------------

8. Governmental Regulation. The US Program shall be suspended and become
inoperative with respect to Shares not theretofore optioned under the US Program
during any period in which no registration statement or amendment thereto under
the Securities Act of 1933, as amended, is in effect with respect to the Shares
so remaining to be purchased under the US Program.

 

A-4